Citation Nr: 1035083	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-15 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
hypertensive cardiovascular disease and coronary artery bypass 
graft residuals, since February 1, 2006.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to September 
1972, including decorated combat service, and his awards include 
the Purple Heart Medal.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from a May 2007 rating decision, in which the 
RO denied the Veteran's claim for an increased rating.

In December 2009, the Board remanded the claim for further 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal again is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action, on his part, is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.

In compliance with the Board's instructions, in February 2010 the 
Veteran was examined; however, the Board finds that this 
examination is inadequate for rating purposes.  The examiner 
neither performed any metabolic equivalents (METs) testing nor 
provided an echocardiogram to measure the Veteran's ejection 
faction nor indicate that such testing could not be done for 
medical reasons.  Although the examiner did review the Veteran's 
claims file and read his CPRS records, there are no cardiology 
records in the CPRS because, except for obtaining medications 
from VA, the Veteran is treated by private physicians for his 
heart and other service-connected disabilities-degenerative 
joint disease of the left shoulder (rated as 30 percent 
disabling), status post total knee replacements of the right and 
left knees (separately rated as 30 percent disabling), diabetes 
mellitus Type II (rated as 20 percent disabling), degenerative 
changes of the cervical spine (rated as 10 percent disabling), 
and post operative hemorrhoidectomy and history of epicondylitis 
of the right elbow (each rated as noncompensable).  In addition, 
the examiner failed to opine whether the Veteran's heart 
disability rendered him unemployable.  

"A remand by . . . the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Because VA failed to assure compliance with the Board's 
December 2009 remand instructions, and because to date a VA 
examiner has not provided a satisfactory opinion regarding 
whether the Veteran's service-connected heart disability alone, 
or together with his other service-connected disabilities, 
renders him unemployable, this claim must again be remanded for 
another examination and an additional opinion.  Id.; see also 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the 
Board has no discretion and must again remand this claim.

Here, the Veteran has not been employed since he retired from the 
Army in 1972.  When his service-connected heart disability is 
considered, the Veteran's service-connected disabilities satisfy 
the schedular criteria set forth in 38 C.F.R. § 4.16(a), and 
result in a combined schedular rating of 90 percent.  See 38 
C.F.R. § 4.16(a) (2009).  In Rice v. Shinseki, 22 Vet. App. 447 
(2009), the U. S. Court of Appeals for Veterans Claims (Court) 
held that a claim for a TDIU is part of an increased rating claim 
when such claim is expressly raised by the Veteran or reasonably 
raised by the record.  In this case, the issue of entitlement to 
a TDIU is raised by the record.

As such, the TDIU aspect of the Veteran's claim must be remanded 
for a VA examination, the report of which must contain an 
assessment offered by a VA examiner as to whether Veteran is able 
to secure or follow a substantially gainful occupation due to his 
service-connected disabilities.  See 38 U.S.C.A. § 5103A (West 
2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Further, as noted in the Board's December 2009 remand, the 
Veteran reported that he was undergoing "a nuclear stress test 
for evaluation of any stress-induced ischemia and 2-D 
echocardiography" on April 8, 2008.  Clinical documentation of 
these tests still is not of record.  And, although VA asked the 
Veteran to identify and sign authorization for release of private 
medical records, the Veteran did not respond to the January 2010 
request.  On remand, VA should again attempt to obtain all 
relevant private treatment records which could potentially be 
helpful in resolving the claims.  The Veteran is reminded that 
the duty to assist is not a "one-way street," and that a 
claimant seeking help cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send a letter to the Veteran and his 
representative, asking him to identify all 
healthcare provider who have treated him for 
post-operative hypertensive cardiovascular 
disease, including all diagnostic testing 
(such as echocardiograms (ECHOs) and stress 
tests), and for any other service-connected 
disabilities, after October 2005.  In 
particular, ask the Veteran to sign 
authorizations for release of medical records 
from his primary care physician and 
cardiologist, S. S. Gummadi, M.D., and his 
orthopedist, Dr. Morse.  This letter should 
provide the Veteran with appropriate notice 
of the evidence and information needed to 
establish entitlement to a TDIU, and VA's and 
the Veteran's responsibilities to provide 
evidence and information in support of a TDIU 
claim, which has been raised by the record.  
All records/responses received should be 
associated with the claims file. 

2.  Then schedule the Veteran for an 
appropriate VA examination to ascertain the 
nature and severity of his hypertensive 
cardiovascular disease and coronary artery 
bypass graft residuals.  The Veteran's claim 
file and a copy of this remand should be made 
available to the examiner for review.  All 
necessary studies and tests (to include METs 
testing and an ECHO) must be conducted and 
the results reported in detail.  If any such 
testing cannot be done for medical reasons, 
the examiner should so state.  If such 
testing is not done, the examiner should 
estimate the level of METs and the ejection 
fraction.  The examiner should also indicate 
whether the Veteran has chronic congestive 
heart failure (CHF) or had more than one 
episode of CHF in the past year.  The 
examiner should fully describe all symptoms 
and manifestations of the Veteran's 
hypertensive cardiovascular disease.  
Thereafter, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that the Veteran's service-connected 
hypertensive cardiovascular disability alone, 
or together with his other service-connected 
disabilities, renders him unable to secure or 
follow a substantially gainful occupation.

All clinical findings should be described in 
detail and the rationale for any opinion 
expressed or conclusion reached should be 
provided in a printed report. 

4.  After completion of the foregoing, 
readjudicate the Veteran's increased rating 
and TDIU claims.  VA should document its 
consideration of whether: (1) "staged 
rating," pursuant to Hart v. Mansfield, 21 
Vet. App. 505 (2007), (2) referral for an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b), and (3) a TDIU are 
warranted.  If any benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond before the claims file is returned to 
the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

